Citation Nr: 1726734	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  12-09 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD) and anxiety disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Franklin, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1965 to February 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

This matter was previously before the Board in September 2015, when the Board remanded this matter for a VA psychiatric examination.  The Veteran underwent the examination, but the Board finds that there has not been adequate compliance with the Board's remand instructions (discussed below).  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA decides to provide an examination, it must provide an adequate one).

The Board notes that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  As such the Board has recharacterized the issue of entitlement to service connection for PTSD as entitlement to service connection for an acquired psychiatric disorder, to include PTSD and an anxiety disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

On May 2015, the Board held a hearing via video conference, the Veteran presented evidence and oral testimony in support of his claim before the undersigned Veterans Law Judge. A transcript of the hearing has been obtained and associated with the Veteran's claims file.

The issue of entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD) and anxiety disorder is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.




REMAND

At issue is whether the Veteran is entitled to service connection for an acquired psychiatric disorder, to include (PTSD) and anxiety disorder.  The issue is remanded for an additional VA examination, corroboration of the Veteran's stressor statements, and a reasonable attempt to obtain additional treatment records.

With regard to the Veteran's claim for service connection for PTSD, the evidence must satisfy three basic elements.  There must be 1) medical evidence diagnosing PTSD; 2) a link, established by medical evidence, between current symptoms of PTSD and an in-service stressor; and 3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

Pursuant to the September 2015 Board remand directives, the Veteran underwent a psychiatric VA examination in October 2015.  The examiner determined that the Veteran did not have a PTSD disorder because his in-service incidents of fear of hostile military or terrorist activity as described by the Veteran did not meet the PTSD criteria (which required actual or threatened death, serious injury, or military sexual trauma).  Subsequently, the examiner diagnosed the Veteran with an unspecified anxiety disorder.  The examiner opined that it was less likely than not that the Veteran's anxiety disorder was related to a period of service because it pre-dated his service in the military.  

However, an anxiety condition was not "noted" at enlistment.  While the Veteran did check a box indicating that he had nervousness, he has since testified credibly that he was simply nervous about being sent to war, an understandable position for an 18 year old.  Moreover, the enlistment physical did not diagnose any psychiatric disability.  As such, the presumption of soundness applies, and no acquired psychiatric disability is found to have existed prior to the Veteran's entry into military service.  When this conclusion is made, the rationale of the VA examiner is found to be inaccurate, and therefore the nexus portion of that opinion is found to be inadequate.  Of note, in reaching this conclusion, the Board does not find any error with regard to the examiner's explanation as to why the DSM criteria for PTSD were not met. 
As the October 2015 VA examination is no longer adequate to address the questions necessary to fairly rating this appeal, the issue must be remanded for an additional VA examination.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA decides to provide an examination, it must provide an adequate one).

In April 2017, the Veteran underwent a private psychiatric examination at which he was diagnosed with PTSD.  However, the DBQ does not identify what in-service stressor forms the basis for the diagnosis, and fear of hostile military or terrorist activity cannot serve as the stressor as the DBQ is not shown to have been completed by a VA psychiatrist or psychologist or by a psychiatrist or psychologist with whom VA has contracted as required by VA regulations.

Turning to the Veteran's stressor incidents, the Veteran has reported three stressors which he believes have resulted in his having PTSD.  These stressors were reported in several statements and to the October 2015 VA examiner.  The examiner determined that the Veteran's stressors were related to fear of hostile military or terrorist activity, but not adequate to support a diagnosis of PTSD.  First, the Veteran reported he was assigned to the 56 FMS Unit in August 1967, and experienced enemy fire hitting his C-123 aircraft while dropping flares over the Ho Chi Minh Trail.  The second stressor the Veteran reported was due to the Veteran experiencing dead body parts of crewmen on a plane crash recovery mission as an aircraft mechanic.  The Board notes that in a November 2010 Vet Center Intake Report, the Veteran also stated that he observed the beating death of a civilian girl, and that he thought he would die in some situation in Vietnam's combat theater.  

The record indicates that the Veteran provided specific information regarding the plane crash in his reported stressor incident, stating that the plane that crashed had to be one of two F-111A's that were lost a day apart.  The Veteran listed the plane tail numbers as 66-0017 or 66-0022 and recollected that it was lost on March 27 or March 28, 1968.  Although, the Veteran provided specific details of this stressor incident, it does not appear that any efforts were undertaken to corroborate the Veteran's incident report.  Therefore, a remand is required to make reasonable attempts to obtain appropriate records to corroborate the Veteran's in-service stressors.  Specifically, the plane crash.  The Veteran reported that he was sent with a crew to recover the wreckage of the plane.

Regarding treatment records, the Veteran stated in a November 2015 letter that he began treatment for his anxiety disorder in the early 1970s at the VA and private facilities.  The Veteran specifically references receiving treatment from the following providers: Milwaukee VA hospital in 1971, private practice, and psychiatrist from 1971 to 1985, his family doctor from 1987 to present and a private practice psychologist and psychiatrist from 2001 to 2003.  These treatment records are not in the Veteran's claim file.  As such, reasonable steps should be taken to obtain the Veteran's private and VA psychiatric treatment records since 1970.

Accordingly, the case is REMANDED for the following action:

1.  Make reasonable attempts to obtain private and VA psychiatric treatment records from 1970 to the present, including records identified by the Veteran in a letter dated November 2015 referenced above and received as a document in the Veteran's VBMS file dated April 7, 2017.

2.  Undertake efforts to corroborate the Veteran's reported stressor incident that included the downed plane that the Veteran reported going on a rescue mission to find, and identified in his March 2012 VA-9 form and his May 2017 lay statement in the record.  He reported that he believed the plane he was sent to recover to be one of two F-111As that were lost a day apart.  The Veteran listed the plane tail numbers as 66-0017 or 66-0022 and recollected that it was lost on March 27 or March 28, 1968

3.  Schedule the Veteran for a VA psychiatric examination with a VA psychiatrist or psychologist.  The examiner should determine whether the Veteran meets the DSM criteria for PTSD, specifically explaining why or why not? 

If the examiner concludes that the Veteran meets the criteria for PTSD, the underlying stressor(s) should be identified (to include whether he has PTSD as a result of the fear of hostile military or terrorist activity), and then the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater) that a link, is established by medical evidence, between the Veteran's current symptoms of PTSD and any in-service stressor.

If the examiner concludes that the Veteran does not have PTSD as a result of his Vietnam service.  The examiner should diagnose any current acquired psychiatric disability to include an anxiety disorder and then should provide an opinion as to whether it is at least as likely as not (50 percent or greater) that a current acquired psychiatric disability either began during or was otherwise caused by the Veteran's military service.  Why or why not? 

4.  Then readjudicate the acquired psychiatric disability claim, including PTSD and anxiety claims.  If these claims are not granted to the Veteran's satisfaction, send the Veteran and his representative a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that is remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).









